[Cite as Disciplinary Counsel v. Talikka, ___ Ohio St.3d ___, 2014-Ohio-3026.]




                         DISCIPLINARY COUNSEL v. TALIKKA.
[Cite as Disciplinary Counsel v. Talikka, ___ Ohio St.3d ___, 2014-Ohio-3026.]
        (No. 2012-1324—Submitted July 8, 2014—Decided July 10, 2014.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Leo Johnny Talikka, Attorney
Registration No. 0006613, last known business address in Painesville, Ohio.
        {¶ 2} The court, coming now to consider its order of March 20, 2013,
wherein the court pursuant to Gov.Bar R. V(6)(B)(3) suspended respondent for a
period of two years with the second year stayed on conditions, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. It is further ordered that respondent shall
serve one year of probation to be supervised by a monitor appointed by relator in
accordance with Gov.Bar R. V(9).
        {¶ 4} It is further ordered that in accordance with Gov.Bar R. V(9),
relator shall file with the clerk of this court, on or before 30 days from the date of
this order, the name of the attorney who will serve as respondent’s monitor. It is
further ordered that at the end of respondent’s probationary period, relator shall
file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
        {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent’s probation shall not be terminated
                             SUPREME COURT OF OHIO




until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2